Citation Nr: 1403626	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 1973 to May 1973 and from May 1975 to July 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a Board hearing to be held at the RO in Muskogee, Oklahoma and this hearing was scheduled for June 2011.  However, the Veteran failed to appear for the scheduled hearing without providing cause for doing so.  As such, his hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD was most recently denied in a December 2007 rating decision; the Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.  

2.  Evidence received since the March 2003 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder. 

3. The Veteran's diagnosed PTSD is not the result of a verified stressor from active service.  

4.  The Veteran's acquired psychiatric diagnoses are not related to active service.  




CONCLUSION OF LAW

1.  The criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material 

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed, before the Board may consider the underlying claim on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for an acquired psychiatric disorder was most recently denied by a December 2007 rating decision because the evidence then of record did not contain a diagnosis of PTSD and the Veteran failed to complete VA Form 21-0781 "Statement In Support of Claim for Service Connection for Post Traumatic Stress Disorder".  The evidence received since the December 2007 rating decision includes the Veteran's statements that he experienced a personal assault during service, a completed VA Form 21-0781, and a diagnosis of PTSD.  

The Board concludes that the Veteran's statements and additional evidence submitted since the December 2007 rating decision are new and material with respect to the issue of service connection for an acquired psychiatric disorder.  They were not previously of record at the time of the December 2007 rating decision, and are not cumulative of prior records because they provide evidence of the Veteran's diagnosis of PTSD and an in-service stressor related to sexual assault.  As a result, the Board finds that it is relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim.  Consequently, reopening the Veteran's claim of entitlement to service connection for PTSD is warranted.

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran contends that a personal assault in-service caused his PTSD.  
As the Veteran's claimed stressors do not involve being engaged in combat with the enemy, his lay testimony alone is generally not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  .

The Veteran has stated on numerous occasions, that he was assaulted while he was stationed in Germany and was asked by fellow soldier to engage in oral sex.  See, e.g., January 2008 VA Treatment Record.  The Court has held that there are special evidentiary procedures for PTSD claims based on personal assault.  See Patton v. West, 12 Vet. App. 272, 278 (1999); see also VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence. Id. 

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  
An initial review of the Veteran's claims folder, to include service records, offers no overt evidence supporting the Veteran's asserted in-service stressor.  In this regard, the Board notes that there is no record of the Veteran reporting the claimed incidents to his superiors at the time, nor is there any official record of the incident occurring. 

The Board is sympathetic the Veteran's contentions that his acquired psychiatric disorders, and specifically his PTSD, stem from an in-service personal assault; however, this stressor has not been verified.  The Veteran has been given every opportunity to provide any evidence supporting his stressor.  He was asked to provide any of the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; or statements from family members, roommates, fellow service members, or clergy that could assist with the verification of his personal assault.  To date, the Veteran has not submitted such information.  The Veteran has submitted supporting statements from family members that speak to his PTSD symptoms.  However, because of the new evidence provided by the Veteran, a diagnosis of PTSD is no longer the issue at hand.  The issue at hand is whether the Veteran's diagnoses of acquired psychiatric disorders is based upon an in-service personal assault.  

In May 1976, the Veteran underwent a mental status evaluation and the Veteran was evaluated a normal, fully alert, fully oriented, level, clear, with no significant mental illness.  See May 1976 Report of Mental Status Evaluation.  Without an in-service diagnosis of PTSD, the Board must confirm an in-service stressor related to personal assault in order to grant service connection for PTSD.  In the absence of confirmation of a stressful incident that supports a diagnosis of PTSD, the diagnosis of PTSD contained in the record is not supported by a verified stressor.  "Just because a physician or other health care professional accepted the Veteran's description of his Vietnam experiences as credible and diagnosed the appellant as suffering from PTSD does not mean that the BVA was required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The BVA is not bound to accept the appellant's uncorroborated account of his in-service personal assault.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Wood v. Derwinski, 1 Vet. App. at 192.  
In May 1976, the Veteran stated that he wanted to receive a chapter 16 discharge.  In this statement, signed by the Veteran, he notes that "[b]efore and at the time of activation (April 5, 1975) into the regular army my personal life was in conflict.  There were problems that needed immediate attention, but I had little time for them.  Since arriving on active duty, my personal problems (problems at home) have not improved."  See May 1973 Statement in Reference to Chapter 16 Discharge.  In June 1976, the Veteran was formally recommended for discharge under Chapter 16 due to drug abuse.  See June 1976 Recommendation for Discharge under the Provisions of AR 635-200 Chapter 16.  

The Veteran's post service record shows that the Veteran has been diagnosed with PTSD, a nervous disorder and depression.  In August 2006, the Veteran was seen for a mental health screening.  At this time, he shared with the examiner that his father was an alcoholic who beat his mother.  The Veteran recalled at the age of 13 that he contemplated for a period of 24 hours to kill himself and then subsequently shot himself in the chest with a rifle.  The Veteran was drafted into the military at 18 and began abusing drugs and alcohol.  He also told the examiner that a fellow soldier personally assaulted him while he was stationed in Germany.  He overdosed on methamphetamines while in Germany, and was discharged from the military as a result of such abuse.  After service, the Veteran was diagnosed with depression, anxiety disorder, among other diagnoses.  It was at this time the Veteran was referred for a PTSD evaluation.  See August 2006 VA Treatment Notes.  The evaluation revealed the following diagnoses: depression dysthymia, PTSD, alcohol dependence, cannabis dependence, metamphetamine dependence, and a personality disorder.  The psychiatrist that examined the Veteran stated the Veteran had longstanding early onset of unhappiness suggestive of dysthymia and/or personality disorder complicated by alcohol abuse and a difficult family environment and perhaps PTSD.  See August 2006 VA Treatment Note.  Lastly, a review of the Veteran's service treatment records notes that upon discharge he was clinically evaluated as having normal psychiatric condition.  See May 1976 Report of Medical Examination.  A note on this Examination, signed by the Veteran, acknowledges that he is an opiate abuser and drug dependent.  Id.  


In conclusion, as a fact-finding matter, the Board finds that the Veteran has failed to produce any credible supporting evidence that a claimed stressor actually occurred.  Additionally, the record contains evidence that the Veteran's diagnosed PTSD is more likely related to a multitude of personal incidents that happened to him pre-service, including shooting himself in the chest at the tender age of 13 just to "get attention."  See July 2006 VA Treatment Note.  Further, there is evidence in the Veteran's service treatment records that further support the conclusion that the Veteran's PTSD is more likely related to a host of familial problems that existed prior to his entrance into service and continued during service and post-service.  Service Treatment Records show that the Veteran was diagnosed with a nervous disorder in August 1974, a time when the Veteran was not on active duty.  See May 1975 Statement of Personal History.  

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. There is no doubt to be resolved, and service connection for PTSD is not warranted.

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's December 2006 and April 2007 notice letters advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the record does not contain etiological opinions linking the Veteran's acquired psychiatric disorders to his active service, but rather to other stressors that are not related to the Veteran's active service.  As such, the VA is not required to provide him with a VA examination in conjunction with his claim.

All relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence having been received; the claim of service connection for an acquired psychiatric disorder, to include PTSD is reopened.  


Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


